Citation Nr: 9921599	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-45 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether new and material evidence has been submitted to reopen a 
claim of entitlement to service connection for schizophrenia and 
a bipolar disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and Mr. [redacted]


REMAND

The veteran served on active duty from March 1969 to March 1971.

This matter originally came before the Board of Veterans' Appeals 
(Board) on appeal from a November 1992 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO), 
Chicago, Illinois which, in pertinent part, denied the 
appellant's request to reopen a claim of entitlement to service 
connection for schizophrenia and a bipolar disorder.  The 
appellant, sister of the veteran, was appointed as the veteran's 
legal custodian in April 1993.

The Board, following review, remanded the claim in January 1997 
for further development.  It was noted in that remand that the 
record showed that the VA Medical Center, West Side, indicated in 
May 1994 that the veteran's medical records had been retired to 
the Federal Records Center and that the record did not show that 
these records were obtained by the VA Medical Center or that the 
RO initiated a request.  While a subsequent request to the VA 
Medical Center, West Side, met with negative results, it does not 
appear that a request was made by the RO to the Federal Records 
Center.

In the supplemental statement of the case issued to the appellant 
in December 1998, it was indicated that, to justify a reopening of 
a claim on the basis of new and material evidence, there must be a 
reasonable possibility of a change in the outcome.  In a recent 
decision, Hodge v. West, 155 F.3d. 1356 (Fed.Cir. 1998), the 
"reasonable possibility of a change in the outcome test" 
established in Colvin v. Derwinski, 1 Vet App. 171, 174 (1991) was 
rejected.

In light of the foregoing, the case is hereby REMANDED to the RO 
for the following action:


1.  The RO should contact the Federal 
Records Center in order to locate and 
secure the veteran's medical records which 
have been retired.  All copies obtained 
should be associated with the veteran's 
claims file. 

2.  After obtaining any necessary 
authorization from the appellant, the RO 
should attempt to obtain the veteran's 
administrative and medical records from Dr. 
Foster, from the Chatham-Avalon Chicago 
Board of Health, Mental Health Division, 
from the Chicago Wesley Memorial Hospital 
and from the Walther Memorial Hospital.  
All documents obtained should be associated 
with the veteran's claims file.

3.  After the above action has been 
completed, the RO should readjudicate the 
issue of whether new and material evidence 
sufficient to reopen the claim for service 
connection for schizophrenia and a bipolar 
disorder has been submitted.

If the benefit sought on appeal is not granted, both the 
appellant and her representative should be provided a 
supplemental statement of the case and provided an opportunity to 
respond.  Thereafter, the case should be returned to the Board 
for further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either legal 
or factual, as to the ultimate outcome warranted.  No action is 
required of the appellant until she is notified.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	HILARY L. GOODMAN
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is in 
the nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (1998).









